Citation Nr: 0930033	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  94-17 740	)	DATE
	)
     RECONSIDERATION 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARINGS ON APPEAL

Veteran, C.E. and F.M.  


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1993 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Procedural History 

In a decision in January 1997, the Board denied service 
connection for a psychiatric disorder to include 
posttraumatic stress disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). Pursuant to a joint motion for 
remand, in March 1999, the Court vacated the Board's decision 
and remanded the case to the Board.  

In a decision in July 1999, the Board again denied the claim.  
The Veteran then appealed the Board's decision to the Court, 
but he subsequently withdrew his appeal in favor of a motion 
for reconsideration by the Board.  In March 2000, an Order 
for Reconsideration by an expanded panel of the Board was 
granted by the Vice Chairman of the Board.  The newly 
constituted Reconsideration Panel remanded the case to the RO 
in April 2000.  

In a decision in June 2003, the Reconsideration Panel denied 
the claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder.  The Veteran then 
appealed the decision to the Court.  In an order entered in 
March 2006, the Court vacated the Board's decision and again 
remanded the case to the Board in order that the 
Reconsideration Panel could conduct further development. 

In December 2006, the Board remanded the claim. As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Throughout the appeal, the Veteran has been represented by an 
attorney, but in November 2008, the attorney had to withdraw 
because of health problems.  The Veteran then appointed 
Disabled American Veterans as his representative.  And in 
June 2009, Disabled American Veterans submitted additional 
argument on the Veteran's behalf. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND 

In December 2006, in a remand, the Board directed the RO to 
request records from the U. S. Department of State. 

In February 2007, a representative of the U.S. Department of 
State stated that after 25 years records are transferred to 
the National Archives and Records Administration and that the 
request should be referred there. 

In March 2007, the RO forwarded the request to National 
Archives and Records Administration.  In July 2007, the 
National Archives and Records Administration (Modern Military 
Records) indicated that if the Veteran served in Vietnam his 
name would presumably appear on special orders from the 
Military Assistance Advisory Group Vietnam, but the date that 
the Veteran arrived in Vietnam was needed to conduct a 
search.  

In September 2007, the Veteran provided information that he 
was in Vietnam in approximately May 1962. 

In February 2008, the RO provided the National Archives and 
Records Administration with the date of May 1962 for the 
Veteran's arrival in Vietnam.  In March 2008, the National 
Archives and Records Administration (Customer Service Center) 
stated that the unit to which the Veteran was assigned in 
Vietnam was needed. 

In April 2008, the RO ask the Veteran to provide the unit to 
which he was assigned in Vietnam.  In May 2008, the Veteran 
stated that he did not remember the name of his unit due to 
the time that had elapsed and due to the effects of a brain 
aneurysm. 

In August 2008, the RO notified the Veteran of the 
unavailability of the records from the State Department and 
the National Archives and Records Administration to support 
his claim that he served in Vietnam. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. § 3.159.

As the National Archives and Records Administration has 
provided conflicting guidance as to what information is 
needed to search records to support the Veteran's claim that 
he was in Vietnam in 1962, the claim is REMANDED for the 
following action:

1. Ask the National Archives and Records 
Administration to search the special 
orders of the Military Assistance 
Advisory Group Vietnam for the Veteran's 
arrival in Vietnam in May 1962 also in 
April or June 1962.  A copy of the reply 
from National Archives and Records 
Administration (Modern Military Records) 
in July 2007 should accompany the 
request. 

The request should be sent to:  

National Archives and Records 
Administration
8601 Adelphi Road 
College Park, Maryland  20740-6001 

Attention:
Modern Military Records
Textual Archives Services Division 

If the National Archives and Records 
Administration can not find a record that 
the Veteran was in Vietnam, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2. After the above development is 
completed, adjudicate the claim of 
service connection for a psychiatric 
disorder to include posttraumatic stress 
disorder.  If any benefit remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


     _________________________                       
________________________ 
               Mark D. Hindin                                                
Barry F. Bohan 
           Veterans Law Judge                                         
Veterans Law Judge  
          Board of Veterans' Appeals                            
Board of Veterans' Appeals 


_________________________
George E. Guido Jr. 
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


